NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

ADAN DAVID DIAZ, JR.,                     )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-2567
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 20, 2019.

Appeal from the Circuit Court for Pasco
County; Susan G. Barthle, Judge.

Rupak R. Shah and Nicole N. Sanchez of
Escobar & Associates P.A., Tampa,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, MORRIS, and ATKINSON, JJ., Concur.